Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed. The following is an examiner’s statement of reasons for allowance: None of the art of record anticipates or renders obvious the following limitations, when interpreted in the context of the corresponding claim:
Re claims 1, 21, calculate while the competition is ongoing a first covariate parameter for each of one or more participants in one or both of the first set of participant(s) and the second set of participant(s) at a point in time, wherein each respective first covariate parameter is derived from the time-stamped position information of a corresponding participant of the first or second set of one or more participants in the competition at the point in time; and predict the outcome of the competition, as of the point in time, based at least in part on (i) a difference between a calculated competitor strength of the first competitor and a calculated competitor strength of the second competitor based at least in part on historical data associated with the first and second competitors, respectively, and (ii) the calculated first covariate parameter(s).
Re claim 20, calculating while the competition is ongoing a first covariate parameter for each of one or more participants in one or both of the first set of participant(s) and the second set of participant(s) at a point in time, wherein each respective first covariate parameter is derived from the time-stamped position information of a corresponding participant of the first or second set of one or more participants in the competition at the point in time; and predicting 
With respect to 35 USC 101, the Examiner finds Applicants’ arguments persuasive, see pp. 8-9 of the Remarks filed 01/28/2022, that the claims recite at least a practical application of abstract ideas and also that the features of the claims could not be reasonably performed by a human as a mental process. The Examiner additionally notes that the claimed technology is more than merely applying an abstract idea in a generic technological context because the telemetry tracking system claimed is an essential part of the invention – the invention would not be functional in isolation from the telemetry tracking system. This is further evidence that there is a practical application using a particular machine as well as using the abstract idea in a meaningful way. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715